Citation Nr: 0007432	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-01 934A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the January 
13, 1998 Board of Veterans' Appeals (Board) decision which 
denied entitlement to service connection for bursitis and 
minor capsulitis of the right shoulder, costochondritis of 
the left rib cage, and hypertension, and which denied an 
evaluation in excess of 30 percent for the service-connected 
left shoulder disability.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error (CUE) in a 
January 13, 1998 Board decision.

This matter comes before the Board on a motion from the 
claimant, who lives in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 1998, the Board notified the veteran that his motion 
for reconsideration had been denied.  

In March 1999, the Board sent the veteran a copy of the 
regulations pertaining to CUE motions.  


FINDINGS OF FACT

1.  The January 1998 Board decision found that the moving 
party had not submitted evidence of well grounded claims for 
service connection for a right shoulder disability, 
costochondritis of the left rib cage and hypertension; the 
decision had also found that no evidence had been submitted 
to warrant an evaluation in excess of 30 percent for the left 
shoulder disorder.

2.  The appellant has alleged that the claims for service 
connection should have been found to be well grounded and 
granted as evidence had established that the claimed 
conditions were related to his service-connected left 
shoulder disability; he has also alleged that the evidence 
did establish that his left shoulder was more disabling than 
the current evaluation suggested and that entitlement to an 
increased evaluation had therefore been shown.  

3.  The veteran has not identified any medical reports which 
in which a physician or other medical specialist connect any 
of the claimed disabilities to disease or injury in service 
or to a service-connected disability.  Rather, he asserts 
that current medical evidence should be read as establishing 
a connection.  This is a simple disagreement as to how the 
evidence is weighed and not an allegation of CUE.  

4.  The service-connected left shoulder disability is 
currently assigned the highest rating under the applicable 
rating code.  The veteran has not asserted that the 
disability should be rated under any other code.  Nor has he 
pointed to any evidence that should be rated under any other 
code.  His assertion that a higher rating should be granted 
is a simple disagreement as to how the evidence is weighed 
and not an allegation of CUE.   


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the January 13, 1998 Board decision in failing to find that 
the service connection claims were well grounded and in 
failing to find entitlement to an increased evaluation fails 
to meet the threshold pleading requirements for revision of 
the Board decision on grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the January 13, 1998 Board 
decision, which concluded that well grounded claims for 
service connection had not been presented and that 
entitlement to an increased evaluation had not been 
demonstrated.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's January 1998 decision contains CUE.  That 
determination had found that the veteran had failed to 
present evidence of well grounded claims for service 
connection; it had also been found that entitlement to an 
increased evaluation had not been established.

The moving party argues that the evidence in the record at 
the time of the January 1998 Board decision had shown that 
his claimed right shoulder bursitis, left rib cage 
costochondritis and hypertension were related to his service-
connected left shoulder disability.  He also argued that this 
evidence had demonstrated that his left shoulder disorder was 
more disabling than the 30 percent disability evaluation 
suggested.  Such allegations do not constitute valid claims 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
January 1998 decision included the service medical records, 
numerous post-service treatment records, VA examination 
reports and testimony at personal hearings.  As noted in the 
Board decision, there was no objective evidence of the 
existence of right shoulder or rib cage complaints in 
service.  Nor was there any evidence of the existence of 
hypertension in these records.  Hypertension was also not 
manifested to a degree of 10 percent within one year of his 
separation.  Finally, there was no competent medical evidence 
that any of these claimed disorders were related to his 
service-connected left shoulder disability.  In regard to the 
increased evaluation claim, the evidence had shown that he 
was receiving the maximum amount of compensation allowable 
for limitation of motion.  There was no evidence of ankylosis 
of the left shoulder joint; thus, there was no indication of 
entitlement to an increased disability evaluation.

Accordingly, the failures to conclude that the claims for 
service connection were well grounded or that entitlement to 
an increased had been established are not "undebatable" 
errors.  The January 1998 Board decision was, therefore, 
consistent with and supported by the laws then applicable for 
determining whether claims are well grounded and for 
determining entitlement to an increased evaluation.  
Therefore, the Board finds that the denials of service 
connection and an increased evaluation were reasonable 
exercises of adjudicatory judgment and did not involve CUE.

Similarly, it is noted that the arguments raised by the 
veteran relate to the interpretation and evaluation of the 
evidence.  In this regard, the veteran has raised generic 
allegations of error concerning the January 1998 Board 
decision, but not necessarily the discrete issue of CUE.  
These arguments represent a clear-cut example of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the January 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 13, 1998 Board 
decision on the grounds of CUE is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

